Title: From George Washington to Chastellux, 16 September 1787
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My Dr Marqs
Philadelphia Sept. 16th 1787

Mr Pinkney will do me the favor of presenting this letter to you—He is a Gentleman of fortune, family & character in South Carolina—A member of Congress, and delegate to the Fœderal Convention, now sitting in this City. As he proposes to visit your Country I take this liberty of introducing him to your acquaintance and attentions—and this I do with pleasure⟨.⟩ I persuade myself that you will in him find, abilities and information. I am &ca

G. Washington

